El Juez Asociado Se. del Tobo,
.emitió la opinión del tribunal.
Cirilo Solá instó la tramitación de nn expediente en la Corte Municipal de Caguas, para acreditar su posesión en con-cepto de dueño de dos casas situadas en la calle de Rafael Cordero de dicha ciudad de Caguas.
Practicada la información, de acuerdo con'la ley, la corte aprobó el expediente y ordenó que se entregara original al interesado para su inscripción en el registro de la propiedad.
Y presentado por el interesado en el registro, el regis-trador, el 27 de diciembre de 1912, se negó a inscribirlo por medio de la siguiente nota contra la cual se interpuso el presente recurso gubernativo.
“Denegada la inscripción del expediente posesorio que precede, solamente por lo que respecta a la finca marcada con la letra ‘b,’ de que únicamente se ba pedido inscripción, de acuerdo con la "reso-lución dictada por el Honorable Tribunal Supremo de Puerto Rico, en siete de junio de mil novecientos diez, en el caso de Hernández v. El Registrador de la Propiedad de Guayama, por observarse que según el mismo expediente, la casa cuya posesión se trata de inscribir radica en un solar propiedad del municipio de esta ciudad, y no del promovente; extendiéndose en su lugar anotación preventiva por el término legal de ciento veinte días,, a favor del citado promovente Don Cirilo Solá y López, al folio 183 del tomo 37 de esta ciudad, finca No. 1770, anotación letra A.”
En su alegato el recurrente alega que la decisión de esta Corte Suprema invocada por el Registrador en su nota, no tiene aplicación a este caso, porque el solar en que está ubi-cada la casa que se pretende inscribir está ya inscrito en el Registro a favor del Municipio de Caguas, mientras que en el caso resuelto por la Corte Suprema en 7 de junio de 1910, Hernández v. El Registrador, 16 D. P. R., 464, el solar no estaba inscrito a favor del municipio.
Examinado el expediente no aparece del mismo con toda claridad el becbo alegado por el recurrente, y como tal hecho es esencial para la decisión del recurso, se solicitó del regis-*60trador, que informara sobre el particular. El informe del registrador, en lo pertinente, dice así:
“* * * e¡ municipio ¿e esta ciudad tiene inscrita a su nombre una finca de 81 cuerdas que adquirió por donación para el fomento de la población; pero el que suscribe no puede precisar si el solar en que enclava la casa marcada con la letra ‘b’ en el expediente pose-sorio forma parte de la referida finca, pues no hay constancia alguna de ese hecho en el expediente objeto del recurso, en cuyo informativo no se describen las 81 cuerdas indicadas, ni se hace referencia a su inscripción en el registro, ni se dice en modo alguno que dicho solar sea parte de la aludida finca.
“De la busca de antecedentes que se practicó en el registro al despachar el documento que motiva este recurso, no resultó inscrito a favor del Ayuntamiento de Caguas, ni de ninguna otra persona el solar en que. fue edificada la referida casa, en la forma en qué se íe describe en el expediente.”
Habiendo, pues, en consideración las constancias del ex-pediente y lo informado por el registrador, no podemos par-tir como pretende el apelante para la decisión del recurso de la base en que funda toda su argumentación, y no constando que el solar en que se levantada casa de que se trata esté ins-crito a favor del municipio, el caso debe regirse enteramente por los principios establecidos en el de Hernández v. El Registrador de la Propiedad, 16 D. P. R., 464; a saber:
‘ ‘ Examinando la resolución del registrador, la encontramos correcta en cuanto a las dos casas, pues estando éstas radicadas en solares del Municipio de Aibonito, no pueden inscribirse en el registro, sin que hayan, sido previamente inscritos los solares, según resoluciones de la Dirección General de los Registros de España, de 1o. de septiembre de 1863, 1o. de enero y 22 de febrero de 1864 y 22 de julio de 1874. Lo principal es el suelo y la edificación lo accesorio.”
Por las razones expuestas debe declararse sin lugar el recurso interpuesto y confirmarse la nota recurrida.

Confirmada.

*61Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.